ORDER
Thomas L. Ambro, Circuit Judge
By opinion and judgment dated June 5, 2017, the Supreme Court of the United States ordered the judgment of this Court entered December'29, 2015 be reversed. Advocate Health Care Network, et al. v. Stapleton, et al., — U.S. -, 137 S.Ct. 1652, 198 L.Ed.2d 96 (2017).
In accordance with the decision of the Supreme Court, the opinion and judgment of this Court are hereby vacated. It is further ADJUDGED AND ORDERED that the judgment of the District Court dated March 31, 2014 is hereby reversed. Costs are taxed in favor of the Appellants.